DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 14 objected to because of the following informalities: 
Claim 14 recites “the defined throughflow”. There is improper antecedent basis for this limitation. Interpreted that claim 14 should be dependent on claim 13.
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uehara et al (US 6321772).

Regarding claim 1, Uehara (FIGs 1-3) discloses “A gas flow control valve comprising: 
- a housing (40, 42, 36) with a gas inlet (62, functions as in inlet in FIG 3),
- a valve seat (68) arranged in the housing (see FIG 3),
- a valve body (58, 64, 66) assigned to the valve seat (see FIG 3),
wherein the valve body is held by an upper spring (75, via 58) and a lower spring (74) and is centered by means of a diaphragm (72), and
- a gas outlet (52) which is positioned downstream of the valve body (in path of FIG 3) and which is provided in the housing (see FIG 3),
wherein 
the valve body is arranged in the valve seat so as to be movable in a first movement direction (down from FIG 1) in order to form a controllable cross section of a passage opening (bottom opening of 68) for the passage of gas, 
a guide cage (56, 60, seen as a “cage” as it partially  surrounds 58) positioned downstream of the valve seat formed in the housing, and
a guide shaft formed on the valve body (lower shaft of 58 that is in 60), wherein the guide shaft is guided linearly (vertically) in an opening direction (downward) of the valve in at least one section (60) of the guide cage (56).”

Regarding claim 2, Uehara (FIGs 1-3) discloses “wherein the gas flow control valve comprises an adjustable diffuser (for the path of FIG 3, flow area geometry at/below 66/68 seen to be an “adjustable diffuser” [adjustable via fluctuating opening area b/n 66/68] because the geometry “enlarges the flow cross section along the flow direction” [flow area is larger below 68 than at 68]).”

Regarding claim 3, Uehara (FIGs 1-3) discloses “and further comprising at least one of: 
a valve seat diffuser geometry is provided on the valve seat in a region of the passage opening or a valve body diffuser geometry is provided on the valve body in a region of the passage opening (understood that the interaction between the geometries of 66 and 68 creates a diffusing effect).”

Regarding claim 5, Uehara (FIGs 1-3) discloses “and further comprising an inlet path (path beginning at top opening of 68 and passing through 68 in FIG 3, also defined by 58) formed on the valve seat upstream of the passage opening (in path of FIG 3).”

Regarding claim 6, Uehara (FIGs 1-3) discloses “wherein the passage opening is configured as an annular gap (gap b/n 66/68 is annular).”

Regarding claim 7, Uehara (FIGs 1-3) discloses “and further comprising a valve seat diffuser geometry formed integrally with the valve seat (it is the shape of the bottom opening of 68 and cavity below 68, as this shape “enlarges the flow cross section along the flow direction” [flow area is larger below 68 than at 68]).”

Regarding claim 8, Uehara (FIGs 1-3) discloses “and further comprising a valve body diffuser geometry (the shape of 66) formed integrally with the valve body (they are a single assembly).”

Regarding claim 9, Uehara (FIGs 1-3) discloses “and further comprising a valve seat diffuser geometry configured as a fillet (the bottom edge of 68 that contacts 66 has a fillet corner when viewing FIG 3 closely).”

Regarding claim 10, Uehara (FIGs 1-3) discloses “and further comprising a valve body diffuser (shape of 66) geometry configured as a ring segment (see FIG 3).”

Regarding claim 11, Uehara (FIG 3x below) discloses “and further comprising a valve body diffuser geometry with a valve seat diffuser geometry (shape interaction between 66/68) that forms a flow channel in an upper section (“upper section”, which is a very narrow gap) in a flow direction (path of FIG 3) and forms a diffuser channel in a lower section (“lower section”) following this the flow channel in the flow direction by a divergence between the radii (lower section is a wider gap than the upper section, due to the diverging radii of 66/68 below the contact area).”

    PNG
    media_image1.png
    558
    451
    media_image1.png
    Greyscale

Regarding claim 12, Uehara (FIGs 1-3) discloses “wherein at least one bypass geometry is formed on the valve seat at a boundary region (lower boundary of 68) with respect to the passage opening (68 has bypass function in Column 6 lines 5-27).”

Regarding claim 13, Uehara (FIGs 1-3) discloses “wherein the bypass geometry allows a defined throughflow of the gas flow when the gas flow control valve is closed (Column 5 lines 19-27 “even when the valve plug 58 is in the valve-closed state, the minute amount of air is always drawn toward the vacuum port 46 via the valve plug 58 which is seated on the seat section 68. Accordingly, the minute clearance [defined throughflow] is formed between the seat section 68 and the seal member 66 of the valve plug 58. The minute clearance prevents the seal member 66 of the valve plug 58 from biting into the seat section 68”).”

Regarding claim 14, Uehara (FIGs 1-3) discloses “wherein the defined throughflow is limited by way of a tolerance situation of valve body and valve seat and a proportional cross section at the circumference of a contact edge of the valve body (minute clearance in Column 5 lines 19-27 is defined by the cross-sections of 66 and 68, where the clearance is read on “tolerance situation”).”

Regarding claim 15, Uehara (FIGs 1-3) discloses “wherein an inversion of the diaphragm is prevented by a support element (96, 98) (understood that 96/98 prevent an inversion of the diaphragm shape).”

Regarding claim 16, Uehara (FIGs 1-3) discloses “wherein the guide cage is formed on at least one of the valve seat or a spring receptacle (it is fixed to [read on “formed on”] the seat structure via 40 and is adjacent a lower receiving surface for 74).”

Regarding claim 17, Uehara (FIGs 1-3) discloses “wherein the guide shaft comprises a damper (O-ring around shaft of 58 that resides in 60) for the movement of the valve body (seen to provide a “damping” function, at least in the sense that the O-ring would absorb some shock/vibration).”

Allowable Subject Matter
Claims 4 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 4, Uehara, the closest prior art of record, is silent regarding “wherein the adjustable diffuser exhibits an adjustable cross-sectional characteristic by way of two diverging curves.” While 68 has a fillet, 66 has a tapered conical profile.
	While a shape that reads on the claim is shown in Bosch (DE 10 2015 203 733 A1, cited by applicant), it would require hindsight reasoning the combine Uehara with Bosch, and possibly alter critical features of Uehara (in particular the clearance bleed feature). Therefore, claim 4 is nonobvious.
	Claims 18 and 19 are also allowable by virtue of their dependency on claim 4.

Regarding claim 20, Uehara, the closest prior art of record, is silent regarding “the at least one bypass geometry comprises multiple bypass geometries at uniform intervals around a circumference.”
While a structure that reads on the claim is shown in Fang Auer et al (US 20170321689, cited by applicant), it would require hindsight reasoning the combine Uehara with Fang Auer, and possibly alter critical features of Uehara (in particular the clearance bleed feature). Therefore, claim 20 is nonobvious.

Double Patenting
Claims 1-2 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 17699370 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are equivalent or broader in scope than the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Devices similar to the application are disclosed by Boyer et al (US 20050257836), Haneda et al (US 9464731), Koyomogi (US 8327876), Clifford et al (US 20120241662), Nakajima et al (US 7192665), Tom (US 20060070664) and McManigal et al (US 5186209).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Primary Examiner, Art Unit 3753